Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection

The applicant’s amendment of 07/28/2021 necessitated a new ground of rejection as follows below:

Claim Rejections

                                                Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US Pub. 2014/0104349).

         Kimura et al. disclose in Figures 1-4 a printer comprising:

        Regarding claim 1, an inkjet printing apparatus (10) comprising: 
a discharge head (54) that discharges ink; and a housing (20, 40) that contains the discharge head (54), wherein the housing contains a first ink storage member (left ink subtank 55) and a second 
          Regarding claim 2, wherein the inkjet printing apparatus (10) is capable of performing printing in a state where the first ink storage member (left ink subtank 55) is removed (Figure 4, paragraph 0047).
          Regarding claim 3, wherein a member (51) different from the first ink storage member (left ink subtank 55) is disposed in an area where the first ink storage member is disposed, when recording (54) is performed in a state where the first ink storage member (left ink subtank 55) is removed (Figures 3-4).
          Regarding claim 4, a third ink storage member (right ink subtank 55) not having an ink refilling port, wherein the ink is supplied from the second ink storage member (right ink tank 70) to the third ink storage member (right ink tank 55), and further supplied from the third ink storage member (right ink tank 55) to the discharge head (54) (Figure 3).
           Regarding claim 5, wherein the second ink storage member (right ink tank 70) and the third ink storage member (right ink tank 55) are connected by a tube (80) (Figure 4).
          Regarding claim 6, wherein the discharge head (54) is disposed at a lower part of the first ink storage member (left ink tank 55) and the third ink storage member (right ink tank 55) in a gravitational direction (Figure 3).
            Regarding claims 7-8, wherein the third ink storage member and the discharge head are integral with each other and/or wherein the third ink storage member (right ink tank 55) and the discharge head (54) are not integral with each other (Figure 3).
            Regarding claim 9, wherein the discharge head (54) disposed at a lower part of the first ink storage member (left ink subtank 55) in a gravitational direction and the discharge head (54) disposed at a lower part of the third ink storage member (right ink subtank 55) in the gravitational direction form a common discharge head (54) (Figure 3).

             Regarding claims 12-13, wherein the second ink storage member (right ink tank 70) and the discharge head (54) are located on a same side in a direction orthogonal to a conveyance direction for a printing medium (recording medium) of the inkjet printing apparatus (10), in refilling the second ink storage member (right ink tank 70) with ink and/or wherein the second ink storage member (right ink tank 70) and the discharge head (54) are located on opposite sides in a direction orthogonal to a conveyance direction for a printing medium (recording medium) of the inkjet printing apparatus (10), in refilling the second ink storage member (right ink tank 70) with ink (Figure 2).
            Regarding claims 14-15, wherein the second ink storage member (right ink tank 70) and the discharge head (54) are located on a same side in a direction orthogonal to a conveyance direction for a printing medium of the inkjet printing apparatus (10), in replacing the first ink storage member (left ink subtank 55) and/or wherein the second ink storage member (right ink tank 70) and the discharge head (54) are located on opposite sides in a direction orthogonal to a conveyance direction for a printing medium of the inkjet printing apparatus, in replacing the first ink storage member (left ink subtank 55) (Figure 4, paragraph 0047). 
            Regarding claim 16, wherein the first ink storage member (left ink subtank 55) is covered with the housing (20, 40), in refilling the second ink storage member (right ink tank 70) with ink (Figures 1-3).
             Regarding claim 17, wherein black ink is stored in the first ink storage member (left ink subtank 55) stores, and color ink is stored in the second ink storage member (right ink tank 70).
            Regarding claim 19, wherein pigment ink is stored in the first ink storage member (left ink subtank 55), and dye ink is stored in the second ink storage member (right ink tank 70).

                                              Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 10, 18 and 20 are rejected under 35 USC 103 (a) as being unpatentable over Kimura et al. (US Pub. 2014/0104349).

            Regarding claim 10, Kimura et al. disclose the claimed invention except for the rearrangement of wherein the third ink storage member that is disposed at a closer position to the second ink storage member than the first ink storage member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the first ink storage member, the second ink storage member and the third ink storage member, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japikse,181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to rearrange the third ink storage member that is disposed at a closer position to the second ink storage member than the first ink storage member for the purpose of stably supply ink from the ink storage member to a printhead of an ink jet printer.

             Regarding claims 18 and 20, Kimura et al. discloses the claimed invention except for “wherein among a plurality of types of ink, ink having a highest viscosity is stored in the first ink storage member, and ink having a viscosity lower than the viscosity of the ink stored in the first ink storage member is stored in the second ink storage member as recited in claim 18; and wherein white ink or metallic ink is stored in the first ink storage member, and black ink or color ink is stored in the second ink storage member as recited in claim 20”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use “wherein among a plurality of types of ink, ink having a highest viscosity is stored in the first ink storage member, and ink having a viscosity lower than the viscosity of the ink stored in the first ink storage member is stored in the second ink storage member as recited in claim 18; and wherein white ink or metallic ink is stored in the first ink 
Response to Applicant’s Arguments

            The applicant argues that Kimura et al. fails to disclose or suggest “the ink stored in the second ink storage member is different in type from the ink stored in the first ink storage member”. The applicant’s arguments have been carefully considered but not persuasive because 
the ink stored in the second ink storage member (right ink tank 70) is different in type from the ink stored in the first ink storage member (left ink subtank 55) as shown in Figure 3.

CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

          Status information for unpublished applications is available through Private PAIR only.
          For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH T VO/Primary Examiner, Art Unit 2853